Per Curiam.
Plaintiff, Robert C. Melton, began his employment as general manager of defendant, American Aircraft Engineering Corporation, on March 13, 1967, and he terminated his employment on November 27, 1967. The question before us is whether he is entitled to compensation for the period March 13-November 27, 1967, at the rate of $15,000 per year or $12,000 per year under the following provisions of his employment contract:
“Remuneration for Melton’s services for the first year shall be $15,000 per year, of which $12,000 shall be paid as salary and $3,000 as bonus. Salary shall be paid $1,000 per month. Bonus shall be paid at such times and in such amounts during the course of one-year term as may be convenient to the Corporation.”
*563The trial court held that Melton was entitled to receive compensation at the rate of $15,000 per year, which includes the bonus as well as the salary specified in the employment contract. We affirm.
The contract differentiates between salary and bonus not respecting accrual, but respecting the times of payment. The contract apparently contemplates that both salary and bonus shall accrue from day to day during Melton’s employment, for nothing is said to the contrary.
Respecting times of payment, the contract specifies that salary shall be paid monthly and bonus from time to time during the year ending March 13, 1968. Whether or not the company could have been required to pay the accrued bonus when Melton quit his employment on November 27, 1967, it was obligated in any event to pay the accrued bonus by March 13, 1968. Melton brought this action after that date.

Affirmed.